DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Please amend line 3 to further include a semicolon at the end of the limitation, thereby reciting “a cleaning tank having a water inlet and in which cleaning water is stored;”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a bubble supply unit” in claim 1;
“an aeration unit” in claim 1; and
“a fluid supply device” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1697174 to Kim (hereafter “Kim’174”, machine translation provided for citation).
Regarding claim 1,
Kim’174 discloses a bubble sterilizing cleaner comprising: 
a cleaning tank (10) having a water inlet (outlet of 32) and in which cleaning water is stored [Fig. 1-3; ¶64];
a bubble supply unit (20) configured to generate microbubbles and spray the microbubbles into the cleaning tank [Fig. 1, 2a; ¶75]; 
an aeration unit (36) provided at one or more locations of an upper portion of the cleaning tank, a side wall portion thereof, and a bottom portion thereof, and configured to discharge water or air to the cleaning tank [Fig. 1-3; ¶104]; and 
a fluid supply means (at 31, generally) connected to one of the water inlet and the aeration unit or to both the water inlet and the aeration unit to supply a fluid thereto [Fig. 1-2; ¶85-¶91].  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2014-0092072 to Kim (hereafter “Kim’072”, machine translation provided for citation).
Regarding claim 1,
Kim’072 discloses a bubble sterilizing cleaner comprising: 
a cleaning tank (10) having a water inlet (24) and in which cleaning water is stored [Fig. 1-3; ¶81-¶85]; 
a bubble supply unit (31, 32) configured to generate microbubbles and spray the microbubbles into the cleaning tank [Fig. 1-3; ¶57-¶59]; 
an aeration unit (25) provided at one or more locations of an upper portion of the cleaning tank, a side wall portion thereof, and a bottom portion thereof, and configured to discharge water or air to the cleaning tank [Fig. 1-3; ¶95-¶96]; and 
a fluid supply means connected to one of the water inlet (via 22a) and the aeration unit (via 22b) or to both the water inlet and the aeration unit to supply a fluid thereto [Fig. 1-3; ¶85, ¶95].
Regarding claim 2,
Kim’072 discloses the bubble sterilizing cleaner of claim 1, wherein the fluid supply means comprises a first supply tube, a second supply tube, and a water supply control valve, the first supply tube (21, 22a) connecting a water source to the water inlet (24), the second supply tube (22b) branching from the first supply tube and being connected to the aeration unit (25), and the water supply control valve (“control valve”, not labeled) being provided at a branching part between the first and second supply tubes [Fig. 1-3; ¶81-¶86].
Regarding claim 3,
Kim’072 discloses the bubble sterilizing cleaner of claim 1, wherein the fluid supply means comprises a second supply tube and a water supply control valve, the second supply tube (21, 22b) connecting a water source to the aeration unit and the water supply control valve (“control valve”, not labeled) being provided at the second supply tube [Fig. 1-3; ¶81-¶86, ¶95].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1697174 to Kim (hereafter “Kim’174”, machine translation provided for citation) as applied to claim 1, and further in view of JP 08-197013 to Murata et al. (hereafter “Murata”, machine translation provided for citation).
Regarding claim 4,
Kim’174 discloses the bubble sterilizing cleaner of claim 1, wherein the fluid supply means comprises a first supply tube (32) connecting a water source to the water inlet [Fig. 1-3; ¶64, ¶92] and a second supply tube (33) connecting a fluid supply device (31a) to the aeration unit [Fig. 1, 2b; ¶86-¶87].
Kim’174 teaches that the first supply tube (cock 32) is selectively opened to maintain the water level while water is circulated through the water pipe (34) [¶92], but does not explicitly teach that the first supply tube comprises a water control valve.  However it is old and well known in the art to provide such a water control valve to selectively control a supply of water to a cleaning tank; for example, Murata similarly discloses a sterilizing cleaner having a first supply tube connecting a water source (49, 50) to a water inlet (at 7), wherein a water supply control valve (51, 52) is provided at the first supply tube for selectively supplying water to a cleaning tank [Fig. 3; ¶0027, ¶0057].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify Kim’174 such that the first supply tube is further provided with a water supply control valve, as taught by Murata and commonly known, in order to predictably allow for selectively supplying water to the cleaning tank through the first supply tube.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Regarding claim 5,
Kim’174 discloses the bubble sterilizing cleaner of claim 1, wherein the cleaning tank comprises an overflow hole (14) and a water reservoir tank (19), the overflow hole being provided at the side wall portion, the water reservoir tank being provided at an exterior of the side wall portion and storing cleaning water discharged from the overflow hole [Fig. 2-3; ¶91-¶98].
Kim’174 teaches that water may be continuously supplied to the cleaning tank (via 32) while washing water in the cleaning tank is circulated (via 34) such that dirty washing water overflows through overflow hole (14) and is ejected from the cleaning tank [¶91-¶98], but does not explicitly teach a fluid sensor being configured to sense a fluid in the water reservoir tank, wherein a water supply rate of the fluid supply means is controlled by the fluid sensor.  However it is old and well known in the art to use level sensors to monitor and control a level of liquid in a cleaning tank; for example, Murata similarly discloses a sterilizing cleaner comprising a water reservoir tank (6) having a fluid sensor (75) therein, wherein the fluid sensor is configured to sense a fluid in the water reservoir tank and a water supply rate of a fluid supply means is controlled (via control valve 51, 52) by the fluid sensor such that the supply of water is stopped upon detection of an abnormality or fault [Fig. 3; ¶0013, ¶0032-¶0033, ¶0043-¶0044].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Kim’174 such that the water reservoir tank further include a fluid sensor, as taught by Murata, such that a water supply rate of the fluid supply means is controlled in response to the fluid sensor to maintain a fluid level in the tank and beneficially stop the supply of water upon detection of an abnormality or fault [Murata: ¶0044, ¶0064].
Regarding claim 8,
Kim’174 in view of Murata discloses the bubble sterilizing cleaner of claim 4, wherein Kim’174 teaches that the cleaning tank comprises an overflow hole (14) and a water reservoir tank (19), the overflow hole being provided at the side wall portion, the water reservoir tank being provided at an exterior of the side wall portion and storing cleaning water discharged from the overflow hole [Fig. 2-3; ¶91-¶98].
Kim’174 teaches that water may be continuously supplied to the cleaning tank (via 32) while washing water in the cleaning tank is circulated (via 34) such that dirty washing water overflows through overflow hole (14) and is ejected from the cleaning tank [¶91-¶98], but does not explicitly teach a fluid sensor being configured to sense a fluid in the water reservoir tank, wherein a water supply rate of the fluid supply means is controlled by the fluid sensor.  However it is old and well known in the art to use level sensors to monitor and control a level of liquid in a cleaning tank; for example, Murata similarly discloses a sterilizing cleaner comprising a water reservoir tank (6) having a fluid sensor (75) therein, wherein the fluid sensor is configured to sense a fluid in the water reservoir tank and a water supply rate of a fluid supply means is controlled (via control valve 51, 52) by the fluid sensor such that the supply of water is stopped upon detection of an abnormality or fault [Fig. 3; ¶0013, ¶0032-¶0033, ¶0043-¶0044].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Kim’174 such that the water reservoir tank further include a fluid sensor, as taught by Murata, such that a water supply rate of the fluid supply means is controlled in response to the fluid sensor to maintain a fluid level in the tank and beneficially stop the supply of water upon detection of an abnormality or fault [Murata: ¶0044, ¶0064].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-0092072 to Kim (hereafter “Kim’072”, machine translation provided for citation) as applied to claims 2-3, and further in view of KR 10-1697174 to Kim (hereafter “Kim’174”, machine translation provided for citation) and JP 08-197013 to Murata et al. (hereafter “Murata”, machine translation provided for citation).
Regarding claim 6,
Kim’072 discloses the bubble sterilizing cleaner of claim 2, wherein the cleaning tank comprises an overflow hole (12) provided at the side wall portion [Fig. 1-3; ¶49-¶51], but does not explicitly teach a water reservoir tank provided at an exterior of the side wall portion and storing cleaning water discharged from the overflow hole.  However, such a water reservoir tank is well known in the art; for example, Kim’174 similarly discloses a sterilizing cleaner comprising an overflow hole (14) provided at a side wall portion of a cleaning tank (10), a water reservoir tank (19) being provided at an exterior of the side wall portion and storing cleaning water discharged from the overflow hole [Fig. 2-3; ¶98].  Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify the device of Kim’072 to further include a water reservoir tank, as taught by Kim’174, in order to predictably receive dirty washing water that overflows from the cleaning tank [Kim’174: ¶95-¶98].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Kim’072 in view of Kim’174 does not explicitly teach a fluid sensor being configured to sense a fluid in the water reservoir tank, wherein a water supply rate of the fluid supply means is controlled by the fluid sensor.  However it is old and well known in the art to use level sensors to monitor and control a level of liquid in a cleaning tank; for example, Murata similarly discloses a sterilizing cleaner comprising a water reservoir tank (6) having a fluid sensor (75) therein, wherein the fluid sensor is configured to sense a fluid in the water reservoir tank and a water supply rate of a fluid supply means is controlled (via control valve 51, 52) by the fluid sensor such that the supply of water is stopped upon detection of an abnormality or fault [Fig. 3; ¶0013, ¶0032-¶0033, ¶0043-¶0044].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Kim’072 in view of Kim’174 such that the water reservoir tank further include a fluid sensor, as taught by Murata, such that a water supply rate of the fluid supply means is controlled in response to the fluid sensor to maintain a fluid level in the tank and beneficially stop the supply of water upon detection of an abnormality or fault [Murata: ¶0044, ¶0064].
Regarding claim 7,
Kim’072 discloses the bubble sterilizing cleaner of claim 3, wherein the cleaning tank comprises an overflow hole (12) provided at the side wall portion [Fig. 1-3; ¶49-¶51], but does not explicitly teach a water reservoir tank provided at an exterior of the side wall portion and storing cleaning water discharged from the overflow hole.  However, such a water reservoir tank is well known in the art; for example, Kim’174 similarly discloses a sterilizing cleaner comprising an overflow hole (14) provided at a side wall portion of a cleaning tank (10), a water reservoir tank (19) being provided at an exterior of the side wall portion and storing cleaning water discharged from the overflow hole [Fig. 2-3; ¶98].  Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify the device of Kim’072 to further include a water reservoir tank, as taught by Kim’174, in order to predictably receive dirty washing water that overflows from the cleaning tank [Kim’174: ¶95-¶98].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Kim’072 in view of Kim’174 does not explicitly teach a fluid sensor being configured to sense a fluid in the water reservoir tank, wherein a water supply rate of the fluid supply means is controlled by the fluid sensor.  However it is old and well known in the art to use level sensors to monitor and control a level of liquid in a cleaning tank; for example, Murata similarly discloses a sterilizing cleaner comprising a water reservoir tank (6) having a fluid sensor (75) therein, wherein the fluid sensor is configured to sense a fluid in the water reservoir tank and a water supply rate of a fluid supply means is controlled (via control valve 51, 52) by the fluid sensor such that the supply of water is stopped upon detection of an abnormality or fault [Fig. 3; ¶0013, ¶0032-¶0033, ¶0043-¶0044].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Kim’072 in view of Kim’174 such that the water reservoir tank further include a fluid sensor, as taught by Murata, such that a water supply rate of the fluid supply means is controlled in response to the fluid sensor to maintain a fluid level in the tank and beneficially stop the supply of water upon detection of an abnormality or fault [Murata: ¶0044, ¶0064].

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711